                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

CAMILLE BARKSDALE, individually and
on behalf of all others,

                  Plaintiff,
                                                Case No.: 5:18-cv-6169
v.

REALPAGE, INC. d/b/a LEASING DESK
SCREENING,

                  Defendant.


     DEFENDANT REALPAGE, INC.’S NOTICE OF REMOVAL OF CIVIL ACTION
               PURSUANT TO 28 U.S.C. §§ 1331, 1441, AND 1446


TO THE CLERK OF THE ABOVE-ENTITLED COURT:

       PLEASE TAKE NOTICE THAT DEFENDANT RealPage, Inc. (“RealPage”) hereby

removes this action from the Circuit Court of Clinton County, Missouri, to the United States

District Court for the Western District of Missouri, pursuant to 28 U.S.C. §§ 1331, 1441, and

1446, on the following grounds:

I.     BACKGROUND

       1.      On October 15, 2018, Plaintiff Camille Barksdale (“Plaintiff”) filed a Complaint

against Defendant RealPage in the Circuit Court of Clinton County, Missouri, Case No. 18CN-

CC00073 (the “State Court Action”).

       2.      Plaintiff served RealPage with the Complaint and Summons in the State Court

Action on October 19, 2018.

       3.      The Complaint alleges that RealPage violated the Fair Credit Reporting Act, 15

U.S.C. § 1681e(b).




            Case 5:18-cv-06169-GAF Document 1 Filed 11/16/18 Page 1 of 5
II.     REMOVAL JURISDICTION

        4.      Federal courts have original jurisdiction of all cases that arise under federal law,

28 U.S.C. § 1331, and such cases are explicitly within this Court’s removal jurisdiction. 28

U.S.C. § 1441(b) (providing that the courts have removal jurisdiction for any action in which the

district courts have original jurisdiction founded on a claim or right arising under the

Constitution, treaties, or laws of the United States).

        5.      The FCRA is a federal statute. The operative trigger for whether a claim can be

brought for violation of a federal statute is whether the statute contains a private right of action.

Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804 (1986). Congress created an express

private right of action in the FCRA for consumers to enforce the Act’s provisions. See 15 U.S.C.

§§ 1681n and 1681o.

        6.      In the Complaint, Plaintiff alleges that RealPage violated one provision of the

FCRA, 15 U.S.C. § 1681e(b). This claim is founded entirely on the FCRA’s private right of

action for consumers. This Court therefore has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331, and this action could have been brought in federal court in the first instance.

        7.      Additionally, the FCRA specifically vests district courts with jurisdiction over

any “action to enforce any liability created under [the FCRA].” 15 U.S.C. § 1681p. Because

Plaintiff seeks to enforce liabilities created under the FCRA, this Court has express and exclusive

jurisdiction, per statute, over this case.

III.    COMPLIANCE WITH STATUTORY REQUIREMENTS

        8.      In accordance with 28 U.S.C. § 1446(a), a true and correct copy of all process,

pleadings, and orders from the State Court Action are collectively attached hereto as Exhibit A.




                                        -2-
             Case 5:18-cv-06169-GAF Document 1 Filed 11/16/18 Page 2 of 5
Upon information and belief, no other related process, pleadings, or orders, including the

complaints, have been served upon RealPage.

        9.      Because RealPage was served with the Complaint on October 19, 2018, its

removal is timely because it is within thirty (30) days of service of the Complaint, as required by

28 U.S.C. § 1446(b)(1).

        10.     Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district corresponding to the place where the State Court

Action is pending. Specifically, Plaintiff filed this action in the Circuit Court of Clinton County,

Missouri, (see Ex. A), which is located within the Western District of Missouri. Therefore, this

action may be removed to this Court.

        11.     RealPage is the only Defendant in this case; thus, all Defendants to the claims

over which this Court has original jurisdiction under 28 U.S.C. § 1331 have joined in or

consented to removal of the Civil Action.

        12.     In accordance with 28 U.S.C. § 1446(d), a copy of RealPage’s Notice of Filing of

Notice of Removal is being filed contemporaneously with the Clerk of the Circuit Court of

Clinton County, Missouri.

        13.     In accordance with 28 U.S.C. § 1446(d), RealPage is also contemporaneously

serving this Notice of Removal on all adverse parties.

IV.     RESERVATION OF RIGHTS

        14.     RealPage denies the allegations contained in Plaintiff’s Complaint and files this

Notice of Removal without waiving any defenses, objections, exceptions, or obligations that may

exist in its favor in either state or federal court.




                                        -3-
             Case 5:18-cv-06169-GAF Document 1 Filed 11/16/18 Page 3 of 5
         15.      Further, in making the allegations in this Notice of Removal, RealPage does not

concede in any way that the allegations in the Complaint are accurate, that Plaintiff has asserted

claims upon which relief can be granted, or that recovery of any of the amounts sought is

authorized or appropriate.

         16.      RealPage also reserves the right to amend or supplement this Notice of Removal.

And, in this regard, if any questions arise as to the propriety of the removal of the State Court

Action, RealPage expressly requests the opportunity to present a brief, oral argument, and any

further evidence necessary in support of its position that this action is removable.

         WHEREFORE, in accordance with the authorities set forth above, RealPage, Inc. hereby

removes this action from the Circuit Court of Clinton County, Missouri, to the United States

District Court for the Western District of Missouri and requests such other and further relief as

the Court deems appropriate and just.


Dated:         November 16, 2018                 THOMPSON COBURN LLP



                                                 By:/s/ William R. Bay
                                                     William R. Bay (# 26977)
                                                     One US Bank Plaza
                                                     St. Louis, Missouri 63101
                                                     Tel: (314) 552-6008
                                                     Fax: (314) 552-7008
                                                     Email: wbay@thompsoncoburn.com

                                                      Attorneys for Defendant
                                                      REALPAGE, INC.




                                      -4-
           Case 5:18-cv-06169-GAF Document 1 Filed 11/16/18 Page 4 of 5
                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 16th day of November 2018, I electronically filed the

foregoing pleading with the Clerk of the Court using the CM/ECF System. I further certify that I

have served a copy of the foregoing document by U.S. First Class Mail on this the 16th day of

November 2018:


Charles Jason Brown, Esq.
Jayson A. Watkins, Esq.
Brown & Watkins LLC
301 S. US 169 Hwy
Gower, Missouri 64454
Tel: (816) 505-4529
Fax: (816) 424-1337
Email: brown@brownandwatkins.com
        watkins@brownandwatkins.com

Attorneys for Plaintiff
Camille Barksdale


                                                   /s/ William Bay
                                                   William Bay

                                                   Attorney for Defendant, RealPage, Inc.




                                     -5-
          Case 5:18-cv-06169-GAF Document 1 Filed 11/16/18 Page 5 of 5
